IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-71,381-01 and WR-71,381-02


EX PARTE WALTER ALEXANDER SORTO






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 921805 IN THE 184TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam. 


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In November 2003, a jury convicted Applicant of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed Applicant's conviction and sentence on direct appeal.  Sorto v. State, 173 S.W.3d
469 (Tex. Crim. App. 2005).   
	Applicant presents fifteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  He also presents three "preliminary
objections to [the] filing requirement."  The trial court did not hold an evidentiary hearing. 
The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied.	
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
 This Court has also reviewed a pro se document entitled "Applicant's Motion to
Amend Petition for State Habeas Corpus 11.071."  Because this document was filed in the
trial court after the deadline provided for the filing of an initial application for habeas corpus,
we find it to be a subsequent application.  See Art. 11.071.  We further find that this
subsequent application fails to meet any of the exceptions provided for in Article 11.071, §
5.  Therefore, Applicant's subsequent application is dismissed as an abuse of the writ. 
	IT IS SO ORDERED THIS THE 25TH DAY OF FEBRUARY, 2009.

Do Not Publish